



Management Performance Plan
Effective January 1, 2016
Objective
The objective of the Management Performance Plan is to provide annual incentive
payments to certain employees of FBL Financial Group, Inc. with a salary grade
of 45 or higher and employees with a salary grade of 44 and jobs assigned at
least 634 Hay points, in the form of an annual cash payment, for the achievement
of a predetermined set of corporate goals. The goals may apply to operations and
results of the entire enterprise or may apply to a segment of the business or
the operations. Payment of cash incentives pursuant to achievement of the goals
will be subject to FBL Financial Group, Inc. and the Farm Bureau Property &
Casualty Company meeting triggers as approved annually by the Management
Development and Compensation Committee. Triggers may relate to profitability,
stability, positive surplus and levels of capital, among other matters, and may
be applied across the Company or by defined groups within the company. In
addition, the Management Development and Compensation Committee retains negative
discretion annually to limit or eliminate payment of cash incentives to any or
all Tiers, Groups, segments, teams or individuals in its sole discretion.
Administration
The Management Performance Plan is approved by the Board of Directors through
the actions of the Management Development and Compensation Committee. FBL
management shall have the discretion to make decisions respecting the operations
of the plan that do not have a material impact on the total amount paid.
Corporate Goals
Each plan year, the Board of Directors through the Management Development and
Compensation Committee will authorize a set of corporate goals as the measure of
performance necessary to receive the cash incentive. The performance goals will
focus on key metrics for growth, efficiency and profitability. The goals and
weighting of goals may differ for various business segments, teams or
individuals within the overall Company, as deemed appropriate by the Management
Development and Compensation Committee.
There will be no less than three Goal Groups each year: Property & Casualty,
Life and Shared Services. The Property and Casualty and Life Goal Groups will
have 50% of their goals specific to their business unit and 50% will be based on
the overall corporate goals. The overall corporate goal shall be 100% of the
goals for the Shared Services Goal Group and members of FBL Management Team. All
eligible employees will be put into Goal Groups based on the discretion of
management. Once an employee is placed in a Goal Group, the employee will remain
in that Goal Group for the entire year, even if they move to a different
business unit during the year. The Goal Groups will be determined as of March 1
each year.
Attainment of Goals
Each goal will be measured on an annual basis, with a separate determination of
the attainment level. The actual value assigned to each goal (which determines
the cash incentive eligible to employees) depends on the level of achievement of
each corporate goal.
Eligible employees will be divided into Tiers based upon salary grade as
determined annually and approved by the Management Development and Compensation
Committee. The Committee shall also approve a Threshold (the minimum level of
achievement at which a cash incentive is provided), a Target (the level of
achievement that is targeted for each goal) and a Cap (the level of achievement
at or above which the maximum cash incentive is provided).
With respect to individual employees or groups of employees, the Chief Executive
Officer is authorized to exercise discretion regarding administration of the
plan when needed as the result of employees moving from one Tier to another
(either up, or down) or reclassification of existing positions.
Eligible Participants
Participation in the Management Performance Plan includes certain full-time,
salary grade 44 (with jobs assigned at least 634 Hay points) and salary grade 45
and above employees of FBL Financial Group, Inc. who are classified as active
employment status as of the last working day of the plan year. Excluded from
participation in this plan are Regional Sales Vice Presidents, whose incentive
compensation plan is set forth in the RVP Performance Plan





--------------------------------------------------------------------------------





Addendum attached hereto.. The following rules shall be considered in the
determination of eligibility of any employee or class of employees covered by
the Management Performance Plan.
1.
Part-time or high-time employees, of FBL Financial Group, Inc. are not eligible
to participate in the Management Performance Plan.

2.
Agents, reserve agents, Agency Managers, temporary employees, independent
contractors, per diem adjusters, and leased employees are not eligible to
participate in the Management Performance Plan.

3.
For eligible employees who transfer from full-time to part-time or high-time
during the year, the cash incentive will be prorated based upon completed
service as an eligible employee during the plan year. For employees who are
otherwise eligible to participate transfer from full-time to temporary, all
rights to a cash incentive will be forfeited.

4.
Cash incentive payments for eligible newly hired employees or current employees
who become eligible for the Management Performance Plan during the plan year
will be prorated based upon completed service as an eligible employee during the
plan year.

5.
In the event an employee’s active employment terminates prior to the last
working day of the plan year by reason of retirement, reduction in complement,
transfer to Farm Bureau agent/reserve agent or Agency Manager status, company
transfer to a multi-line state Farm Bureau affiliate, military leave, permanent
disability, or death, the cash incentive payment will be prorated based upon
completed service as an eligible employee during the plan year, assuming all
other criteria have been met.

6.
Payment for deceased employee’s cash incentive pay will be made to the
beneficiary on record for group life insurance, if living; otherwise to
surviving spouse, if living; otherwise to employee’s estate.

7.
In the event an employee’s active employment terminates prior to the last
working day of the plan year for any other reason not included in bullet #5, all
rights to a cash incentive will be forfeited.

Participation in the Management Performance Plan does not guarantee employment,
nor does participation at any time guarantee ongoing participation. In addition,
the Management Development and Compensation Committee retains negative
discretion to limit or eliminate payment of cash incentives to any or all Tiers,
Groups, segments, teams or individuals in its sole discretion.
Base Salary
Cash incentive payments are made based on a percentage of the participant’s base
salary, based on the level of achievement of corporate goals as determined by
the Management Development and Compensation Committee. For this purpose, base
salary consists of the employee's regular monthly rate of pay, including any
retro pay adjustments, during the plan year. Cash payments for unused vacation
are not included in base salary. Nothwithstanding anything to the contrary in
the plan, total cash incentive payments to any participant shall not exceed
three million dollars ($3,000,000) annually.
CEO Discretion
Subject to approval by the Management Development and Compensation Committee,
the CEO will have the flexibility to increase or decrease the payments to any
FBL Management Team member by an amount up to 25% of such individual’s attained
cash incentive for the measurement year. Cumulative changes to the individual
cash incentive payments cannot increase or decrease the total payout for the FBL
Management Team by more than 5%. The CEO shall certify that the payments as
proposed would not prevent deductibility of any such payments by the company
under IRS Code §162(m).
Payments of Cash Incentives
Subject to the negative discretion of the Management Development and
Compensation Committee to limit or eliminate payment of cash incentives,
payments will be made annually, on or before March 15, to each eligible
participant, subject to the attainment level of the goals, for the prior plan
year.
Cash incentive payments made under the Management Performance Plan are
considered compensation for purposes of calculating group life, accidental death
& dismemberment, and disability income benefits. In addition, this cash
incentive payment will be included in the calculation of retirement benefits.
Cash incentive payments will be made in a single, separate, lump sum payment and
are subject to federal and state taxes. Cash incentive payments may also be
subject to court-ordered child support, garnishments, wage assignments





--------------------------------------------------------------------------------





and tax levies. Cash incentive payments are not subject to voluntary payroll
deductions, including but not limited to 401(k) loan payments, United Way,
insurance premium and flex deductions. Cash incentive payments for active
employees are eligible for the 401(k) deduction and 401(k) match provision.
Employees Grade 50 and above may elect to defer cash incentive payments in
accordance with all terms and conditions of the FBL Financial Group, Inc.
Executive Salary and Bonus Deferred Compensation Plan and the FBL Financial
Group, Inc. Nonqualified Excess 401(k) Plan.
Continuation
This Management Performance Plan shall replace and supersede any existing
Management Performance Plans effective January 1, 2016, and shall continue in
force from year to year thereafter as set forth herein, until amended or
otherwise terminated by the Management Development and Compensation Committee of
FBL Financial Group, Inc.





--------------------------------------------------------------------------------





RVP Performance Plan Addendum
Effective January 1, 2016
Objective
The objective of this RVP Plan Addendum (the "RVP Plan") is to provide annual
incentive payments to the Regional Sales Vice Presidents ("RVP") of FBL
Financial Group, Inc., in the form of an annual cash payment, for the
achievement of a predetermined set of corporate goals. Each of the participants
will have state-specific goals each year in three different categories based on
the geographic territory for which each RVP is responsible. Payment of cash
incentives pursuant to achievement of the goals will be subject to FBL Financial
Group, Inc. and the Farm Bureau Property & Casualty Company meeting the triggers
approved annually by the Management Development and Compensation Committee and
used to determine short term incentives for FBL employees covered under the
Management Performance Plan set forth above. Triggers may relate to
profitability, stability, positive surplus and levels of capital, among other
matters, and may be applied across the Company or by defined groups within the
company. In addition, the Management Development and Compensation Committee
retains negative discretion annually to limit or eliminate payment of cash
incentives to the participants of this plan in its sole discretion.
Administration
The RVP Plan is approved by the Board of Directors through the actions of the
Management Development and Compensation Committee. FBL management shall have the
discretion to make decisions respecting the operations of the plan that do not
have a material impact on the total amount paid.
Goals
Each calendar year (the "Plan Year"), the Board of Directors, through the
Management Development and Compensation Committee, will adopt goals and goal
categories established jointly by the Chief Marketing Officer, the Chief
Operating Officer - Property Casualty Companies and the Chief Operating Officer
- Life Companies, which will be used as the measure of performance necessary to
receive the cash incentive. The performance goals will focus on key metrics for
life and property/casualty sales, new agent growth and agent retention. The
goals and weighting of goals may differ for individual RVPs under this plan as
recommended by the Chief Marketing Officer and as deemed appropriate and
approved by the Management Development and Compensation Committee.
Attainment of Goals
Each goal will be measured on an annual basis, and have a separate attainment
level. The actual value assigned to each goal will be a percentage of the
participant's base salary. The amount earned will depend on the level of
achievement of each goal. For each goal, the Management Development and
Compensation Committee shall approve a Threshold (the minimum level of
achievement at which a cash incentive is provided), a Target (the level of
achievement that is targeted for each goal) and a Cap (the level of achievement
at or above which the maximum cash incentive is provided).
With respect to individual employees, the Chief Marketing Officer is authorized
to exercise discretion regarding administration of the RVP Plan when needed as
the result of employees joining or leaving the group during any calendar year.


Eligible Participants
Only the RVPs will participate in the RVP Plan. The following rules shall be
considered in the determination of eligibility of any specific participant.
1.
For employees who transfer to an RVP position from a full-time position covered
by the Management Performance Plan, the cash incentive will be prorated between
this RVP Plan and the Management Performance Plan based percentage of time
covered under each of the plans.

2.
Cash incentive payments for eligible newly hired RVPs or RVPs promoted to the
position from one not covered by the Management Performance Plan, who become
eligible for the RVP Plan during the Plan Year will be prorated based upon
completed service as an eligible employee during the Plan Year.

3.
In the event an RVP's active employment terminates prior to the last working day
of the plan year by reason of retirement, reduction in complement, transfer to
Farm Bureau agent, reserve agent or Agency Manager status,






--------------------------------------------------------------------------------





company transfer to a multi-line state Farm Bureau affiliate, military leave,
permanent disability, or death, the cash incentive payment will be prorated
based upon completed service as an RVP during the Plan Year, assuming all other
criteria have been met.
4.
Payment for a deceased RVP's cash incentive pay will be made to the beneficiary
on record for group life insurance, if living; otherwise to surviving spouse, if
living; otherwise to employee’s estate.

5.
In the event an RVP's active employment terminates prior to the last working day
of the plan year for any other reason not included in bullet #3, above, all
rights to a cash incentive will be forfeited.

Participation in the RVP Plan does not guarantee employment, nor does
participation at any time guarantee ongoing participation. In addition, the
Management Development and Compensation Committee retains negative discretion to
limit or eliminate payment of cash incentives to the entire group of eligible
participants or individuals in its sole discretion.
Base Salary
Cash incentive payments are made based on a percentage of the participant’s base
salary, based on the level of achievement of corporate goals as determined by
the Management Development and Compensation Committee. For this purpose, base
salary consists of the RVP's regular monthly rate of pay, including any retro
pay adjustments, during the plan year. Cash payments for unused vacation are not
included in base salary. . Nothwithstanding anything to the contrary in the
plan, total cash incentive payments to any participant shall not exceed three
million dollars ($3,000,000) annually.
Payments of Cash Incentives
Subject to the negative discretion of the Management Development and
Compensation Committee to limit or eliminate payment of cash incentives,
payments will be made annually, on or before March 15, to each eligible
participant, subject to the attainment level of the goals, for the prior Plan
Year.
Cash incentive payments made under the RVP Plan are considered compensation for
purposes of calculating group life, accidental death & dismemberment, and
disability income benefits. In addition, this cash incentive payment will be
included in the calculation of retirement benefits.
Cash incentive payments will be made in a single, separate, lump sum payment and
are subject to federal and state taxes. Cash incentive payments may also be
subject to court-ordered child support, garnishments, wage assignments and tax
levies. Cash incentive payments are not subject to voluntary payroll deductions,
including but not limited to 401(k) loan payments, United Way, insurance premium
and flex deductions. Cash incentive payments for active employees are eligible
for the 401(k) deduction and 401(k) match provision.
Participating RVPs may elect to defer cash incentive payments in accordance with
all terms and conditions of the FBL Financial Group, Inc. Executive Salary and
Bonus Deferred Compensation Plan and the FBL Financial Group, Inc. Nonqualified
Excess 401(k) Plan.
Continuation
This Management Performance Plan addendum shall continue in force from year to
year following January 1, 2016, as set forth herein, until amended or otherwise
terminated by the Management Development and Compensation Committee of FBL
Financial Group, Inc.









